Case: 1:19-cv-02806-SO Doc #: 24 Filed: 12/11/20 1 of 2. PageID #: 2409




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



KELLY ANN ISEMAN,                              )       Case No.: 1:19 CV 2806
                                               )
       Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                               )
         v.                                    )
                                               )
COMMISSIONER OF SOCIAL                         )
SECURITY,                                      )
                                               )
       Defendant                               )       ORDER



       The Commissioner of Social Security (“Commissioner”) denied disability benefits to Plaintiff

Kelly Ann Iseman (“Plaintiff” or “Iseman”) in the above-captioned case. Plaintiff sought judicial

review of the Commissioner’s decision, and this court referred the case to Magistrate Judge James

R. Knepp II (“Magistrate Judge” or “Judge Knepp”) for preparation of a Report and

Recommendation (“R & R”). Both parties submitted briefs on the merits. (ECF Nos. 15, 19, 20.)

Plaintiff requests an order vacating the Commissioner’s decision and remanding the case on the

grounds that the Administrative Law Judge (“ALJ”) violated the treating physician rule, which

dictates that courts give greater deference to medical opinions offered by treating physicians than

non-treating physicians, and that the ALJ erred at Step Four of the disability analysis in finding that

Plaintiff could perform her prior work. (Pl.’s Br., ECF No. 15.) The Commissioner seeks final

judgment upholding the decision below. (Def.’s Br., ECF No. 19.)

       Judge Knepp submitted an R & R (ECF No. 22) on November 19, 2020, recommending that
Case: 1:19-cv-02806-SO Doc #: 24 Filed: 12/11/20 2 of 2. PageID #: 2410




the court vacate the Commissioner’s decision and remand for further proceedings. Although the

Magistrate Judge found that the ALJ had “provided supported ‘good reasons’ for discounting” the

opinion of one of Plaintiff’s treating physicians (Dr. Hanahan), (id. at PageID #2397–02), the R & R

concludes that the ALJ failed to sufficiently justify discounting the opinion of another treating

physician (Dr. Svete), (id. at PageID #2402–06). Accordingly, the R & R recommends finding that

the Commissioner’s decision is not supported by substantial evidence and reversing and remanding

for further consideration of Dr. Svete’s opinion. (Id. at PageID #2406–07.)

          Objections to the R & R were due by December 3, 2020. The Government submitted a notice

on November 20, 2020, indicating that it “[would] not be filing objections.” (Def.’s Resp. to R & R

at PageID #2408, ECF No. 23.) Plaintiff did not file any objections. This matter now is ripe for

review.

          The court finds, after careful de novo review of the R & R and all other relevant documents

in the record, that the Magistrate Judge’s conclusions are fully supported by the record and

controlling case law. Accordingly, the court adopts as its own Judge Knepp’s R & R (ECF No. 22).

The court hereby vacates the Commissioner’s decision and remands the case for further proceedings

consistent with this opinion.

          IT IS SO ORDERED.


                                                        /s/ SOLOMON OLIVER, JR.
                                                        UNITED STATES DISTRICT JUDGE


December 11 , 2020




                                                  -2-
